Title: Nicholas P. Trist to James Madison, 12 October 1831
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                Oct. 12. ’31
                            
                        
                        I have used no ceremony in retaining the enclosed $15. until I could conveniently return it. Do not, I pray,
                            give yourself the trouble to write; as I hope again to see you in the course of the month, on my return from Albemarle.
                        Looking for a paper, the other day, I came across the one I now send for your perusal. The circumstance that
                            caused me to write it, you will recollect. On reflexion, I concluded to withhold it, from the danger of the motive being
                            misinterpreted; and affecting me seriously in the estimation of those for whom I really entertain the best feelings
                            personally, and the best wishes politically; and on whose good will my situation makes me dependent. My reliance on your
                            understanding me is great enough to make me venture on sending you this, without apprehension, notwithstanding the manner
                            in which I speak of you In great haste
                        
                            
                                N. P. Trist
                            
                        
                    